DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered and are persuasive. 
Applicant’s amendment filed 01/18/2022 has been considered and is entered for the record.

Reasons for Allowance
Claims 1-11 13-14 are allowed and have been re-numbered to 1-13.
The following is an examiner’s statement of reasons for allowance:
As best understood within the context of Applicant' s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
For example, Costantini teaches a method for identifying persistent scatters in Synthetic Aperture Radar (SAR) images by analyzing properties of pairs of pixels in differential interferograms to identify individual pixels imaging persistent scatterers (PS) using clusters of PS. However, Costantini fails to disclose, teach, or otherwise render obvious the claim limitations in claims 1, 13, 14 in view of the claimed invention as a whole. For instance, Costantini fails to disclose calculated a centroid of each cluster based on a first inner product of the stable backscattering points in the cluster, and update, based on a second inner product between a centroid feature of the centroid of each cluster and a point feature of each stable backscattering point.

Further still, Porikli teaches a clustering method having central nodes for pixels relating to despeckling SAR images using a dot product to determine an affinity between vector images. However, Porikli fails to disclose, teach, or otherwise render obvious the independent claim limitations in claims 1, 13, 14 in view of the claimed invention as a whole.
The cited prior art does not anticipate, suggest, nor render obvious the independent claims 1, 13, 14 when considered individually or in combination before the effective filing date of the instant application. An updated search was performed and no new art anticipates, suggests, or makes obvious the claimed invention. Accordingly, claim(s) 1, 13, 14 is/are deemed allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         

/Thomas M Hammond  III/               Primary Examiner, Art Unit 3648